NUMBER 13-14-00546-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                         IN RE JORGE ALBERTO MARTINEZ.


                        On Petition for Writ of Habeas Corpus.


                               MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        On September 19, 2014, relator, Jorge Alberto Martinez, proceeding pro se, filed

a petition for writ of habeas corpus through which he seeks release from incarceration

based on alleged false imprisonment.

        The purpose of a habeas corpus proceeding is not to determine the ultimate guilt

or innocence of the relator, but only to ascertain whether the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979). In a habeas corpus



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
proceeding, the order or judgment being challenged is presumed to be valid. In re R.E.D.,

278 S.W.3d 850, 855 (Tex. App.—Houston [1 Dist.] 2009, orig. proceeding); In re Turner,

177 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding); Ex parte

Occhipenti, 796 S.W.2d 805, 809 (Tex. App.—Houston [1st Dist.] 1990, orig. proceeding).

In order to obtain relief by habeas corpus, the relator must establish that the underlying

order is void because of a lack of jurisdiction or because the relator was deprived of liberty

without due process of law. In re Turner, 177 S.W.3d at 288; In re Butler, 45 S.W.3d 268,

270 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The relator bears the burden

of showing that he is entitled to relief. In re Munks, 263 S.W.3d 270, 272–73 (Tex. App.—

Houston [1st Dist.] 2007, orig. proceeding); In re Turner, 177 S.W.3d at 288.

       The form and requirements for an original appellate proceeding seeking

extraordinary relief, such as a petition for writ of habeas corpus, are delineated by the

Texas Rules of Appellate Procedure. See generally TEX. R. APP. P. 52. In addition to

other requirements, the relator must include a statement of facts supported by citations

to “competent evidence included in the appendix or record,” and must also provide “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this

regard, it is clear that relator must furnish an appendix or record sufficient to support the

claim for relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R.

52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that relator has not met his burden to




                                              2
obtain relief. Accordingly, relator’s petition for writ of habeas corpus is DENIED. See

TEX. R. APP. P. 52.8(a).


                                                            PER CURIAM


Delivered and filed the
30th day of September, 2014.




                                          3